JUDGMENT
The above-named cause came on for hearing on plaintiffs’ request for a permanent injunction against the defendants’ making use of or circulating the ballot as represented by Plaintiffs’ Exhibit 1 as it pertains to the Town Council of the Town of Cumberland, and after hearing thereon and 'Consideration thereof, it is hereby
ORDERED:
1. The defendants are permanently enjoined from making use of or circulating the ballot as represented by Plaintiffs’ Exhibit 1 as it pertains to the Town Council of the Town of Cumberland.
2. The Secretary of State is directed forthwith to arrange the names of the candidates for the Town Council in the Town of Cumberland in such a way that no more than one candidate is listed in any one horizontal column, except on “shut in”, servicemen and absentee ballots in this election. This exception is intended to apply to all ballots not to be voted at a polling place. These exceptions are made in accordance with the representation of the Secretary of State, per telephone, to the Court, on 16 October 1972, that the loss of time involved in reprinting of these ballots may result in the disenfranchisement of these voters.
*9463. The Secretary of State is directed forthwith to eliminate the listing of the Town Council candidates by seat number and print appropriate instructions on the shut in, servicemen’s and absentee’s ballots, supra, in accordance with the exception in paragraph 2, informing the voter to choose 5 candidates from the 10 listed. While this will maintain the objectionable horizontal listing, such exception is made in this 1972 election in order to meet the emergencies as represented by the Secretary of State with respect to these specific shut in, servicemen and absentee ballots consistent with exception in paragraph 2.
4. The Secretary of State is directed forthwith to print instructions on all other ballots that the candidates for Town Council in the Town of Cumberland are elected at large and that the voter is to vote for any five candidates.
5. The Chairman of the Board of Elections is directed to arrange for the use of the corrected official ballot at all polling places in the Town of Cumberland.
Enter: By Order:
Justice
Clerk